                                     Case 15-17362-RAM             Doc 73          Filed 08/06/20       Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                           www.flsb.uscourts.gov
                                               CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                            Original Plan
                                                                  Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                        ■   SECOND                                Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Lucia T. Gedo                                  JOINT DEBTOR:                                        CASE NO.: 15-17362-RAM
SS#: xxx-xx- 7697                                         SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                   Included         ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                   Included         ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                           ■      Included             Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $1,935.52            for months   1    to 59 ;

                   2.   $12,771.87           for months 60 to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                              NONE      PRO BONO
        Total Fees:            $6675.00             Total Paid:            $1500.00            Balance Due:            $5175.00
        Payable             $87.71           /month (Months 1     to 59 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $3500 Attorney fees + $150 costs + $2500 (MMM) + $525 (Motion to modify) =$6,675

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                 NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: CitiMortgage, Inc. / Bank of America, N.A. [POC#1]
              Address: Bank of America, N.A.,             Arrearage/ Payoff on Petition Date   $60,718.20
                       P.O. Box 660933
                                                          Arrears Payment (Cure)                        $834.30       /month (Months    1   to 59 )
                       Dallas, TX 75266-0933
                                                          Regular Payment (Maintain)                    $921.48       /month (Months    1   to 59 )
         Last 4 Digits of
         Account No.:                 6236                Arrears Payment (Cure)                      $11,494.68      /month (Months 60     to 60 )

        Other:


LF-31 (rev. 10/3/17)                                                     Page 1 of 3
                                       Case 15-17362-RAM                 Doc 73           Filed 08/06/20           Page 2 of 3
                                                                             Debtor(s): Lucia T. Gedo                              Case number: 15-17362-RAM

         ■   Real Property                                                             Check one below for Real Property:
                 ■ Principal     Residence                                              ■     Escrow is included in the regular payments
                       Other Real Property                                                    The debtor(s) will pay       taxes    insurance directly
         Address of Collateral:
         210 172 Street #527,
         Sunny Isles Beach, FL 33160-3436
             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                         ■   NONE
             C. LIEN AVOIDANCE                 ■    NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                           NONE
                       ■   The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
                           confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
                           codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.
                          Name of Creditor                 Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
                          Avila South Condo                0527                         210 172 Street #527,
                       1. Association                                                   Sunny Isles Beach, FL 33160-3436
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                             ■   NONE
             B. INTERNAL REVENUE SERVICE:                        ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                          ■    NONE
             D. OTHER:            ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay              $0.00           /month (Months    1       to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.      ■   If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                     ■   NONE
               *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
               creditors pursuant to 11 U.S.C. § 1322.
VI.          EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
             section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.         INCOME TAX RETURNS AND REFUNDS:                         ■   NONE
VIII.        NON-STANDARD PLAN PROVISIONS                 NONE
             ■ Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
               Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.
                 Other than the secured mortgage lender, no other creditors have filed timely proofs of claims.

                 The debtor has filed a Verified Motion for Referral to MMM with __Bank of America (servicer for
                 Citimortgage)___________("Lender"), loan number ___xxxx6236_____, for real property located at _210 172 street
                 #527, Sunny Isles Beach, FL 33160___. The Debtor did not reach an agreement in the court's MMM program and is
LF-31 (rev. 10/3/17)                                                            Page 2 of 3
                                 Case 15-17362-RAM               Doc 73         Filed 08/06/20   Page 3 of 3
                                                                   Debtor(s): Lucia T. Gedo                    Case number: 15-17362-RAM
                 now seeking to cure and maintain to the Lender's filed proof of claim.
                  Mortgage Modification Mediation


                       PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                        Debtor                                                         Joint Debtor
  Lucia T. Gedo                                           Date                                                               Date



  /s/ Robert Sanchez, Esq.                   August 6, 2020
    Attorney with permission to sign on                 Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                  Page 3 of 3
